Citation Nr: 0940582	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-17 383	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for coronary heart 
disease.

3.  Entitlement to an initial rating in excess of 70 percent 
for anxiety disorder, not otherwise specified (claimed as 
posttraumatic stress disorder).  


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2007 and July 2007 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Louisville, Kentucky.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 
1967 to July 1969.

2.	In September 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
through correspondence received by the Board in September 
2009 and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


